Filed 9/2/20 P. v. Jones CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


THE PEOPLE,                                                B304956

         Plaintiff and                                     (Los Angeles County
         Respondent,                                       Super. Ct. No. BA313609)

         v.

ANDREW JONES,

         Defendant and
         Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, George Gonzalez Lomeli, Judge. Affirmed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                 ____________________________
       In July 2010, a jury convicted Andrew Jones of second
degree murder and mayhem and found he used a deadly and
dangerous weapon in the commission of each offense. (People v.
Jones (Aug. 27, 2012, B227030) [nonpub. opn.], p. 9.) As part of
Jones’s sentence, the trial court imposed a restitution fine in the
amount of $10,000. We affirmed the trial court’s judgment. (Id.
at p. 28.)
       On January 30, 2020, Jones moved the trial court for an
order modifying or vacating his sentence arguing that the trial
court improperly imposed the restitution fine without conducting
an ability-to-pay hearing under People v. Dueñas (2019) 30
Cal.App.5th 157. The trial court denied Jones’s motion at a
hearing on January 31, 2020.
       Jones timely appealed and we appointed counsel to
represent him on appeal. After examination of the record,
counsel filed an opening brief raising no issues and asking this
court to independently review the record. (People v. Wende (1979)
25 Cal.3d 436.) On June 30, 2020, we sent letters to Jones and
appointed counsel, directing counsel to forward the appellate
record to Jones and advising Jones that within 30 days he could
personally submit any contentions or issues that he wished us to
consider. Jones did not respond.
       We have examined the entire record and are satisfied that
Jones’s appellate counsel has fully complied with the
responsibilities set forth in People v. Kelly (2006) 40 Cal.4th 106,
109-110, and People v. Wende, supra, 25 Cal.3d at page 441. No
arguable issues exist.




                                 2
                          DISPOSITION
      The trial court’s order denying Jones’s motion to modify or
vacate his sentence is affirmed.
      NOT TO BE PUBLISHED




                                          CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             SINANIAN, J.*




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                3